                                                                                                     Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 1 of 10



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                                  Fredric Eubanks, an Arizona resident;                         Case No.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                         v.                                           VERIFIED COMPLAINT
                                                                                             14
                                                                                                  Canyon Medical Clinic, LLC, an
                                                                                             15   Arizona company; and Joshua Motl, an
                                                                                                  Arizona resident;
                                                                                             16
                                                                                                                                                        (Jury Trial Requested)
                                                                                             17                        Defendants.
                                                                                             18
                                                                                             19          Plaintiff Fredric Eubanks, for his Verified Complaint against Defendants Canyon

                                                                                             20   Medical Clinic, LLC (“Canyon Medical”) and Joshua Motl hereby allege as follows:
                                                                                             21
                                                                                                                                    NATURE OF THE CASE
                                                                                             22
                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                             23
                                                                                             24   pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                                                                                             25   (hereinafter “FLSA”) and; A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage
                                                                                             26
                                                                                                  Statute” or “AMWS”).
                                                                                             27
                                                                                                         2.     This action is also brought to recover minimum wage compensation,
                                                                                             28
                                                                                                  liquidated damages, treble damages, and statutory penalties resulting from Defendants’
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 2 of 10



                                                                                              1   violations of the FLSA and Arizona Minimum Wage Statute.
                                                                                              2
                                                                                                                               JURISDICTION AND VENUE
                                                                                              3
                                                                                                         3.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                                              4
                                                                                              5   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

                                                                                              6          4.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                              7
                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                              8
                                                                                                  state of Arizona.
                                                                                              9
                                                                                             10          5.     Plaintiff was employed by Defendants in this District.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                                           PARTIES
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         6.     At all relevant times to the matters alleged herein, Plaintiff Fredric Eubanks
                                                                                             13
                                                                                                  resided in the District of Arizona.
                                                                                             14
                                                                                             15          7.     Plaintiff Fredric Eubanks was an employee of Defendants from on or around

                                                                                             16   August 1, 2019 until on or around April 1, 2020.
                                                                                             17
                                                                                                         8.     At all relevant times, Plaintiff Fredric Eubanks was an employee of
                                                                                             18
                                                                                                  Defendants as defined by 29 U.S.C. § 203(e)(1).
                                                                                             19
                                                                                             20          9.      At all relevant times, Plaintiff Fredric Eubanks was an employee of

                                                                                             21   Defendants as defined by A.R.S. § 23-362(A).
                                                                                             22
                                                                                                         10.    Defendant Canyon Medical is a company authorized to do business in
                                                                                             23
                                                                                                  Arizona, and was Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                                                                             24
                                                                                             25          11.    Defendant Canyon Medical is a company authorized to do business in

                                                                                             26   Arizona, and was Plaintiff’s employer as defined by A.R.S. § 23-362(B).
                                                                                             27          12.    Defendant Joshua Motl is an Arizona resident.
                                                                                             28
                                                                                                         13.    Defendant Joshua Motl has directly caused events to take place giving rise to
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 3 of 10



                                                                                              1   this action.
                                                                                              2
                                                                                                            14.   Defendant Joshua Motl is the owner of Canyon Medical.
                                                                                              3
                                                                                                            15.   Defendant Joshua Motl is a manager of Canyon Medical.
                                                                                              4
                                                                                              5             16.   Defendant Joshua Motl is an employer of Canyon Medical.

                                                                                              6             17.   Defendant Joshua Motl has been at all relevant times Plaintiff’s employer as
                                                                                              7
                                                                                                  defined by 29 U.S.C. § 203(d).
                                                                                              8
                                                                                                            18.   Defendant Joshua Motl has been at all relevant times Plaintiff’s employer as
                                                                                              9
                                                                                             10   defined by A.R.S. § 23-362(B).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11             19.   The FLSA defines “employer” as any individual who acts directly or
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                             13
                                                                                                  FLSA, Defendant Joshua Motl is an employer.
                                                                                             14
                                                                                             15             20.   Defendant Joshua Motl had the authority to hire and fire employees.

                                                                                             16             21.   On or around August 1, 2019, Defendant Joshua Motl interviewed and hired
                                                                                             17
                                                                                                  Plaintiff.
                                                                                             18
                                                                                                            22.   Defendant Joshua Motl supervised and controlled Plaintiff’s work schedules
                                                                                             19
                                                                                             20   or the conditions of Plaintiff’s employment.

                                                                                             21             23.   Defendant Joshua Motl told Plaintiff that he needed him to help work at the
                                                                                             22
                                                                                                  Black Canyon City and Rimrock office locations after initially being hired for the Glendale
                                                                                             23
                                                                                                  office.
                                                                                             24
                                                                                             25             24.   Defendant Joshua Motl determined the rate and method of Plaintiff’s

                                                                                             26   payment of wages.
                                                                                             27             25.   When Plaintiff complained about his late payment of wages, Defendant
                                                                                             28
                                                                                                  Joshua Motl told him that he needed “just a little more time” and he’d “make it right.”
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 4 of 10



                                                                                              1          26.    Plaintiff only received one cash payment from Defendant Joshua Motl of
                                                                                              2
                                                                                                  $130 for the entire time of his employment.
                                                                                              3
                                                                                                         27.    As a person who acted in the interest of the previously identified corporate
                                                                                              4
                                                                                              5   entity in relation to the company’s employees, Defendant Joshua Motl is subject to

                                                                                              6   individual and personal liability under the FLSA.
                                                                                              7
                                                                                                         28.    Plaintiff further informed, believes, and thereon alleges that each of the
                                                                                              8
                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                              9
                                                                                             10   as alleged herein.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          29.     Defendants, and each of them, are sued in both their individual and corporate
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  capacities.
                                                                                             13
                                                                                                         30.    Defendants are jointly and severally liable for the injuries and damages
                                                                                             14
                                                                                             15   sustained by Plaintiff.

                                                                                             16          31.    Plaintiff has a reasonable belief, in his work for Defendants, that he was
                                                                                             17
                                                                                                  employed by an enterprise engaged in commerce that had annual gross sales of at least
                                                                                             18
                                                                                                  $500,000 in 2019.
                                                                                             19
                                                                                             20          32.    Plaintiff has a reasonable belief, in his work for Defendants, that he was

                                                                                             21   employed by an enterprise engaged in commerce that had annual gross sales of at least
                                                                                             22
                                                                                                  $500,000 in 2020
                                                                                             23
                                                                                                         33.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                             24
                                                                                             25   commerce or the production of goods for commerce.

                                                                                             26          34.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                             27   interstate commerce.
                                                                                             28
                                                                                                         35.    Plaintiff, in his work for Defendants, regularly handled goods produced and
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 5 of 10



                                                                                              1   transported in interstate commerce.
                                                                                              2
                                                                                                        36.    Plaintiff is a covered employee under individual coverage.
                                                                                              3
                                                                                                        37.    Plaintiff is a covered employee under enterprise coverage.
                                                                                              4
                                                                                              5                                FACTUAL ALLEGATIONS

                                                                                              6         38.    The entity Defendant is a medical clinic.
                                                                                              7
                                                                                                        39.    On or around August 1, 2019, Plaintiff Fredric Eubanks commenced
                                                                                              8
                                                                                                  employment with Defendants as a medical assistant.
                                                                                              9
                                                                                             10         40.    Plaintiff’s primary job duties included obtaining medical history, taking
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   vitals, intake procedures, vaccinations, answering phones, welcoming patients, updating
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  and filing patient records, and scheduling appointments.
                                                                                             13
                                                                                                        41.    From on or around August 1, 2019 until December 31, 2019, Plaintiff Fredric
                                                                                             14
                                                                                             15   Eubanks was supposed to be paid at a minimum wage rate of $11.00 an hour.

                                                                                             16         42.    From on or around January 1, 2020 until April 1, 2020, Plaintiff Fredric
                                                                                             17
                                                                                                  Eubanks was supposed to be paid at a minimum wage rate of $12.00 an hour.
                                                                                             18
                                                                                                        43.    Plaintiff estimates that he worked around 40 hours per week for Defendants.
                                                                                             19
                                                                                             20         44.    Plaintiff was a non-exempt employee.

                                                                                             21         45.    Plaintiff only ever received one cash payment of $130 for the entirety of time
                                                                                             22
                                                                                                  he worked for Defendants.
                                                                                             23
                                                                                                        46.    Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                             24
                                                                                             25   wages owed to him.

                                                                                             26         47.    Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                             27   his rights under the FLSA.
                                                                                             28
                                                                                                        48.    Defendants failed to post and keep posted in a conspicuous place the required
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 6 of 10



                                                                                              1   poster / notice explaining their employee’s rights under the FLSA pursuant to 29 C.F.R. §
                                                                                              2
                                                                                                  516.4.
                                                                                              3
                                                                                                           49.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                              4
                                                                                              5   amounts required by the FLSA were willful.

                                                                                              6                                  COUNT I
                                                                                                           (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                              7
                                                                                              8            50.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              9   set forth herein.
                                                                                             10
                                                                                                           51.   At all relevant times, Plaintiff was employed by Defendants within the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  meaning of the FLSA.
                                                                                             12
                                                                                             13            52.   Plaintiff was an employee entitled to the statutorily mandated minimum
                                                                                             14   wage.
                                                                                             15
                                                                                                           53.   Defendants have intentionally failed and/or refused to pay Plaintiff minimum
                                                                                             16
                                                                                                  wage according to the provisions of the FLSA.
                                                                                             17
                                                                                             18            54.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                             19   suffered damages by not receiving any compensation in accordance with 29 U.S.C.§ 206.
                                                                                             20
                                                                                                           55.   In addition to the amount of unpaid minimum wages owed to Plaintiff, he is
                                                                                             21
                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                             22
                                                                                             23   § 216(b).

                                                                                             24            56.   Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                             25
                                                                                                  FLSA, were willful.
                                                                                             26
                                                                                                           57.   Defendants knew Plaintiff was not being compensated full minimum wages
                                                                                             27
                                                                                             28   for time worked.
                                                                                                    Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 7 of 10



                                                                                              1           58.   Defendants knew their failure to pay minimum wage was a violation of the
                                                                                              2
                                                                                                  FLSA.
                                                                                              3
                                                                                                          59.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                              4
                                                                                              5           60.   Plaintiff is also entitled to an award of attorneys’ fees and other statutory

                                                                                              6   damages pursuant to 29 U.S.C. § 216(b).
                                                                                              7
                                                                                                                              COUNT II
                                                                                              8        (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                                             STATUTE)
                                                                                              9
                                                                                             10           61.   Plaintiff incorporates by reference all of the above allegations as though fully
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   set forth herein.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                          62.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                             13
                                                                                                  meaning of the Arizona Minimum Wage Statute.
                                                                                             14
                                                                                             15           63.   Defendants intentionally failed and/or refused to pay Plaintiff full minimum

                                                                                             16   wages according to the provisions of the Arizona Minimum Wage Statute.
                                                                                             17
                                                                                                          64.   In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                             18
                                                                                                  entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                             19
                                                                                             20   pursuant to A.R.S. § 23-364(g).

                                                                                             21           65.   Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                             22
                                                                                                  A.R.S. § 23-364(g).
                                                                                             23
                                                                                                                        CONCLUSION AND PRAYER FOR RELIEF
                                                                                             24
                                                                                             25           WHEREFORE, Plaintiff prays:

                                                                                             26           A.    For the Court to declare and find that the Defendants committed the
                                                                                             27                 following acts:
                                                                                             28
                                                                                                                i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by
                                                                                                  Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 8 of 10



                                                                                              1                failing to pay minimum wages;
                                                                                              2
                                                                                                           ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                                                                              3
                                                                                                               206, by failing to pay minimum wages;
                                                                                              4
                                                                                              5            iii. violated minimum wage provisions of the Arizona Minimum Wage

                                                                                              6                Statute, by failing to pay minimum wages;
                                                                                              7
                                                                                                           iv. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                              8
                                                                                                               Wage Statute, by failing to pay minimum wages;
                                                                                              9
                                                                                             10      B.    For the Court to award backpay and compensatory damages, including
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11            liquidated or double damages, and / or treble damages, to be determined at
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                           trial;
                                                                                             13
                                                                                                     C.    For the Court to award interest on all wage compensation due accruing from
                                                                                             14
                                                                                             15            the date such amounts were due under all causes of action set forth herein;

                                                                                             16      D.    For the Court to award such other monetary, injunctive, equitable, and
                                                                                             17
                                                                                                           declaratory relief as the Court deems just and proper;
                                                                                             18
                                                                                                     E.    For the Court to award interest on all wage compensation due accruing from
                                                                                             19
                                                                                             20            the date such amounts were due under all causes of action set forth herein;

                                                                                             21      F.    For the Court to award such other monetary, injunctive, equitable, and
                                                                                             22
                                                                                                           declaratory relief as the Court deems just and proper;
                                                                                             23
                                                                                                     G.    For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                                                                             24
                                                                                             25            to 29 U.S.C. § 216(b) and A.R.S. § 23-364(g) and all other causes of action

                                                                                             26            set forth herein;
                                                                                             27
                                                                                                     H.    Any other remedies or judgments deemed just and equitable by this Court
                                                                                             28
                                                                                                  Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 9 of 10



                                                                                              1                                    JURY DEMAND
                                                                                              2
                                                                                                     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                              3
                                                                                                                   RESPECTFULLY SUBMITTED December 17, 2020.
                                                                                              4
                                                                                              5                                          ZOLDAN LAW GROUP, PLLC

                                                                                              6                                     By: /s/ Jason Barrat
                                                                                                                                         14500 N. Northsight Blvd, Suite 133
                                                                                              7
                                                                                                                                         Scottsdale, AZ 85260
                                                                                              8                                          Attorneys for Plaintiff
                                                                                              9
                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                   Case 3:20-cv-08336-SMB Document 1 Filed 12/17/20 Page 10 of 10



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Fredric Eubanks declares under penalty of perjury that he has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on her personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, he believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Fredric Eubanks
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
